Case 19-23168-CMB   Doc 41    Filed 10/26/20 Entered 10/26/20 16:02:51   Desc Main
                             Document      Page 1 of 1




                                                                         FILED
                                                                         10/26/20 2:42 pm
                                                                         CLERK
                                                                         U.S. BANKRUPTCY
                                                                         COURT - WDPA
